 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     DION ANDERSON,                                       2:18-cv-01749-KJM-DMC
13
                                         Petitioner, ORDER
14
                     v.
15

16   CHRISTIAN PFEIFFER,
17                                      Respondent.
18

19         Good cause appearing, IT IS HEREBY ORDERED THAT Respondent's reply to

20   Petitioner’s opposition to motion to dismiss be filed on or before November 9, 2018.

21

22
     Dated: October 11, 2018
23                                                        ____________________________________
                                                          DENNIS M. COTA
24
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
                                                                        Order (2:18-cv-01749-KJM-DMC)
